FILED
                             NOT FOR PUBLICATION                            OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ENCARNACION AGUILAR,                             No. 09-16734

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01002-KJD-PAL

  v.
                                                 MEMORANDUM *
WILLIAM KULOLOIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The amended complaint was correctly dismissed because Encarnacion

Aguilar (“Aguilar”) did not properly exhaust prison grievance procedures as

required by the Prison Litigation Reform Act. See Woodford v. Ngo, 548 U.S. 81,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
93-95 (2006) (“proper exhaustion” under section 1997e(a) is mandatory and

requires adherence to administrative procedural rules).

      The district court did not abuse its discretion by denying Aguilar’s motions

for appointment of counsel because he failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell v. Brewer, 935 F.2d

1015, 1017 (9th Cir. 1991).

      The district court did not abuse its discretion by denying Aguilar’s post-

judgment motion because he failed to show grounds justifying reconsideration.

See School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,

1263 (9th Cir. 1993) (setting forth grounds for reconsideration).

      AFFIRMED.




                                          2                                   09-16734